FILED
                           NOT FOR PUBLICATION
                                                                             DEC 15 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


NORMAN T. POWELL,                                No.   14-16837

              Petitioner-Appellant,              D.C. No.
                                                 3:02-cv-00350-HDM-WGC
 v.

RICK WALKER; FRANKIE SUE DEL                     MEMORANDUM*
PAPA,

              Respondents-Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                    Argued and Submitted November 18, 2016
                            San Francisco, California

Before:      KOZINSKI, GILMAN** and FRIEDLAND, Circuit Judges.

      A federal court is barred from considering a habeas petition that is

procedurally defaulted under state law. See Coleman v. Thompson, 501 U.S. 722,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                                                                  page 2
750 (1991). A claim of actual innocence can overcome the procedural default. See

Schlup v. Delo, 513 U.S. 298, 321 (1995). The claim must rely on new evidence:

“Without any new evidence of innocence, even the existence of a concededly

meritorious constitutional violation is not in itself sufficient to establish a

miscarriage of justice that would allow a habeas court to reach the merits of a

barred claim.” Id. at 316. At oral argument, in response to a question about

whether he was relying on Herrera v. Collins, 506 U.S. 390 (1993), Powell

expressly disclaimed that he was making a standalone actual innocence claim.

Accordingly, we review only whether Powell has made a claim of actual innocence

as a gateway to overcome his procedural default.

      An element of the statute under which petitioner Norman Powell was

convicted, Nevada Revised Statutes § 202.287(1)(b), required the government to

prove that there was a local ordinance designating the area of the shooting as a

populated area. Powell argues that there was no such ordinance at the time of his

conviction. Assuming that this is true, Powell’s argument is not new evidence. If,

as Powell claims, there was no qualifying local ordinance until 1998, then Powell

could have raised this claim in 1995 when he was convicted. He did not raise it in

his direct appeal or first state habeas petition. There has been no change in law or
                                                                           page 3
newly discovered evidence that demonstrates Powell’s innocence. Thus, we

cannot consider Powell’s petition.


      AFFIRMED.